Citation Nr: 0305136	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  01-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a change in the rehabilitation plan, currently 
limited to employment services only, under Chapter 31 of 
title 38, United States Code (Chapter 31).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Vocational 
Rehabilitation and Employment Division (VR&E) in Jackson, 
Mississippi.  In March 2002, the veteran provided sworn 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing.  In September 2002, the issue 
underwent further Board Development and is now ready for 
appellate consideration.  


REMAND

Service connection is in effect for right (major) shoulder 
impingement with rotator cuff tear, rated at 20 percent 
disabling, and acne vulgaris, rated at zero percent dis-
abling.  The veteran's combined service-connected evaluation 
is 20 percent.  The veteran's nonservice-connected 
disabilities include bursitis, right shoulder, spur, right 
shoulder, bilateral carpal tunnel syndrome, lumbosacral 
strain, cervical strain, hemorrhoids, and scoliosis with 
rotation and sacralization at L-5.

The veteran has a Bachelor's Degree in Liberal Arts, with a 
Major in African American Social History, graduating with a 
3.87/4.0 grade point average.  She has occupational 
experience an administrative assistant, teacher assistant, 
substitute teacher, librarian assistant, reading specialist, 
telemarketer, eligibility worker, and office manager.  While 
on active duty, she was an administrative specialist, record 
specialist, computer operator, and office manager.  

In July 2001, a rehabilitation plan was developed for the 
veteran with the primary program goal to "obtain entry level 
employment in the field of human services administration."  
She was found eligible for employment services only.  She 
agreed to the plan.  The VA case manager/counseling 
psychologist/vocational rehabilitation specialist referred 
her for openings at the RO for employment as a Veterans 
Service Representative and for openings at the VA Medical 
Center for employment as Program Analyst.

In September 2001, the veteran requested that her 
rehabilitation plan be changed to include graduate education 
in church ministries.  The VA employee who had signed the 
rehabilitation plan as both a vocational rehabilitation 
specialist and as a counseling psychologist denied her 
request, finding that she already had education and 
experience in a field of work that was compatible with her 
limitations, aptitudes and abilities.

By a letter dated in October 2001, the veteran was advised 
that her request to redevelop her employment assistance plan 
was denied on the basis that her Bachelor's Degree with 
honors and administrative work history provided sufficient 
skills to qualify her for entry level employment in the 
administrative field, which had been found to be appropriate 
in terms of the limitations caused by her disability. 

In November 2001, the veteran asserted that she experienced a 
lot of pain in her shoulder and right hand and could not hold 
small objects, that there were no jobs in her immediate 
community and that it was not feasible for her to relocate.

In a March 2002 hearing before the Board, the veteran 
asserted that she could not get a job in her rural area, that 
she could not use her job skills to get employment, and that 
the only way for her to get a job was to further her 
education in another area of expertise.  She had applied for 
23 jobs but could not get a job with her Bachelor's Degree.  
She argued that her vocational rehabilitation program should 
be changed from an employment program to an education program 
leading to a Master's Degree in Theology.  She asserted that 
advanced education was necessary for her to secure 
employment.  She reported that she was working on a Masters 
of Art in Theology and she would be able to use her degree to 
teach.

VA regulations provide that a veteran is allowed to request a 
change in the rehabilitation plan at any time.  38 C.F.R. § 
21.94(a).  A change in the rehabilitation plan may be made 
when (i) achievement of the current goal(s) is no longer 
reasonably feasible or (ii) the veteran's circumstances have 
changed or new information has been developed which makes the 
rehabilitation more likely if a different long-range goal is 
established and (iii) the veteran fully participates and 
concurs in the change.  38 U.S.C.A. § 3107; 38 C.F.R. 
§ 21.94.  Disagreement with regard to a change in the plan is 
appealable to the Board.  38 C.F.R. § 21.98(d).  

VA must determine the feasibility of achieving the vocational 
goal sought in each case.  38 C.F.R. § 21.53.  The term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  38 C.F.R. §§ 21.35(h)(1), 21.53(b).  The term 
achievement of a vocational goal "is reasonably feasible" 
means the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances, does not prevent the veteran from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
the veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h)(2).  

In this case, the rehabilitation plan established in July 
2001 shows that the objective was to "obtain entry level 
employment in the field of human services administration," 
which was found to be consistent with her service-connected 
disability as well as her knowledge, skills and abilities 
(transferable skills) available from past education and work 
experience in related fields.  She was noted to have had 
previous experience as an administrative assistant, 
eligibility worker, substitute and teaching assistant, and 
office manager.  It was also noted that she had a Bachelor's 
Degree in Liberal Arts and was suited for administrative 
work.  Her military history was also found to be very similar 
to the administrative work done in the private and federal 
sectors.  As such, the Counseling Psychologist determined 
that it was feasible for the veteran to obtain employment in 
the field of human resources management.  

However, the Board finds that achievement of the goal set 
forth in the original rehabilitation plan of July 1991 may no 
longer be reasonably feasible and that the veteran's 
circumstances have changed and may indicate that 
rehabilitation may be more likely if a different long-range 
goal is established.  See 38 C.F.R. §§ 21.94(b)  
Specifically, the evidence now shows that the veteran has 
been unable to obtain employment.  Even though the RO 
apparently hired many employees during 1991, this highly 
articulate and well-motivated veteran with a Bachelor's 
degree, graduating with a 3.87/4.0 grade point average, and 9 
years of military service was not offered a position.  No 
explanation was offered by the RO as to this matter and the 
Board concludes that if the veteran is unable to obtain a 
position with the VA with her current education, training, 
and background, the conclusion that she needs no additional 
educational assistance is called into question.

Additionally, the veteran's testimony clearly reflects her 
strong desire to pursue graduate studies in theology and the 
record reflects that she has in fact begun such a course of 
studies.  Her personal career goals are a factor to be 
considered in determining the appropriate rehabilitation 
plan.  While the veteran's past work experience and education 
were considered by VA in limiting her rehabilitation plan to 
employment services only, it does not appear that the 
veteran's abilities, aptitude and interests were given 
appropriate consideration.  Her grade point average is a 
clear indication of her abilities and she has clearly 
manifested her aptitude and interests in her correspondence 
and testimony - all of which clearly reflects her strong 
desire to pursue graduate studies in theology and her ability 
to complete such a course of studies.

It bears emphasis that the primary purpose of VA's vocational 
rehabilitation program is suitable employment consistent with 
the veteran's abilities, aptitudes, and interests.  The 
veteran, in effect, asserts that administrative-type work, 
while consistent with her past work experience, is not 
consistent with her abilities, aptitudes and interests.  The 
veteran's academic accomplishments since her release from 
service clearly indicate that she has the ability, aptitude, 
and interest to pursue a career other than administrative-
type work.  Her testimony at the hearing in March 2002 
confirmed her interest in a career other than administrative-
type work.

Additionally, the Board notes that the provisions of 
38 C.F.R. § 21.92 provide that the terms and conditions of 
the plan must be approved and agreed to by a counseling 
psychologist and a vocational rehabilitation specialist, as 
well as the veteran.  In this case one individual at the RO 
apparently functioned as the counseling psychologist, the 
vocational rehabilitation specialist, and the case manager.

In the opinion of the Board, evidence, including the 
veteran's testimony, added to the record since the July 2001 
determination clearly indicates that achievement of the goal 
established in July 2001 may no longer be considered 
reasonably feasible.  Likewise, the veteran's circumstances 
have changed (she is currently enrolled in a graduate program 
and has indicated that her service-connected shoulder 
disorder has increased in severity) and new information may 
be developed which makes the rehabilitation more likely if a 
different long-range goal is established.  Finally, it is 
clear that the veteran did not concur in the original 
vocational plan and it is not at all clear that the goal 
established in the July 2001 plan is consistent with the vet-
eran's abilities, aptitudes, and interests.  In view of the 
above, the Board finds that the case must be remanded for the 
RO to enter a formal decision as to whether new information 
added to the record after July 2001 warrants a change in the 
rehabilitation plan established at that time.  38 C.F.R. § 
21.94.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) has redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
now notify the veteran of evidence and information necessary 
to substantiate her claim and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  On REMAND, the RO should assure compliance with 
the provisions of this act.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be scheduled for a 
meeting with a vocational rehabilitation 
specialist and a counseling psychologist 
regarding her request for a change from 
an employment services program to a 
graduate studies program.  The veteran's 
current employment status, her current 
graduate studies status, and her current 
health status should be documented.  In 
determining whether a change in the 
rehabilitation plan is warranted, the 
long-range goal should be shown to be 
consistent with the veteran's abilities, 
aptitudes and interests.

2.  Following completion of the above, if 
the issue of the disagreement between the 
veteran and the VA with regard to a 
proposed program of vocational 
rehabilitation remains unresolved, the RO 
should provide the veteran and her 
representative with a supplemental state-
ment of the case which contains a summary 
of the evidence in the case pertinent to 
the issue and a summary of the reasons 
for such decision.  The appellant and her 
representative should be given the 
requisite period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


